 
EXHIBIT 10.44
 
TWELFTH AMENDMENT TO LEASE AGREEMENT
 
THIS TWELFTH AMENDMENT TO MULTI-TENANT INDUSTRIAL LEASE (this "Amendment") is
made as of 24th day of December, 2019 by and between 603-614 HERON DRIVE LLC, a
Delaware limited liability company, whose address is c/o Novaya Foxfield
Industrial LLC, 265 Franklin Street, Suite 1001, Boston, Massachusetts 02110
("Landlord"), and AMERICAN BIOMEDICA CORPORATION, a NY corporation with an
address of603 Heron Drive, Unit 4, Bridgeport, New Jersey 08014 ("Tenant").
 
RECITALS
 
WHEREAS, the parties entered into that certain Multi-Tenant Industrial Lease
dated July 7, 1999, as amended by Lease Amendment No.1 dated August 17, 1999, as
amended by Lease Amendment No.2 dated March 23,2001, as amended by Lease
Amendment No.3 dated August 20,2002, as amended by Lease Amendment No.4 dated
October 9, 2006, as amended by Lease Amendment No.5 dated January 19, 2007, as
amended by Lease Amendment No.6 dated December 1, 2011, as amended by Lease
Amendment No.7 dated December 12, 2012, as amended by Lease Amendment No. 8
dated December 4, 2013, as amended by Lease Amendment No.9 dated December
15,2014, as amended by Lease Amendment No. 10 dated December 23,2015, and as
further amended by Lease Amendment No. 11 dated November 20, 2017 (as amended,
the "Lease") for 5,238 square feet of rentable space located at Unit 4, 603
Heron Drive, Logan Township, Gloucester County, New Jersey (the "Premises");
 
WHEREAS, the parties wish to amend the Lease to extend the term of the Lease and
otherwise amend the Lease as set forth herein; and
 
NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.            
Incorporation of Recitals; Definitions. The foregoing recitals are incorporated
herein. Capitalized terms not otherwise defined herein shall have the meaning
given such terms in the Lease.
 
2.            
Term. The Term as set forth in Section l(k) of the Lease shall be extended for a
period of three (3) years, commencing on January 1,2020 and expiring on December
31, 2022 (the "Renewal Term").
 
3.            
Base Rent. Base Rent during the first year of the Renewal Term shall be $6.25
per square foot net, $32,737.50 per year, and $2,728.13 per month. For each year
during the Renewal Term thereafter, Base Rent shall be subject to annual
increases of three percent (3%) and shall be payable in accordance with Exhibit
A attached hereto.
 
4.            
Notice. Section 34 is hereby amended to provide that Landlord's address for
notices and payments are as follows:
603-614 Heron Drive LLC
c/o Novaya Foxfield Industrial LLC
265 Franklin Street, Suite 100]
Boston, Massachusetts 02110
Attn: Jeff Theobald
E-mail: jtheobald@novayaventures.com
 
5.            
Brokers. Tenant represents to Landlord that Tenant has not dealt with any real
estate broker in connection this Amendment other than NAI Mertz ("Broker") and
no broker is in any way entitled to any broker's fee or other payment in
connection with this Amendment other than Broker. Landlord shall pay Broker a
commission pursuant to a separate agreement. Tenant shall indemnify and defend
Landlord against any claims by any broker or third party for any payment of any
kind in connection with this Amendment. Additionally, Tenant agrees to indemnify
and hold Landlord harmless from all loss, liability, damage, claim, judgment,
cost or expense (including reasonable attorneys' fees and court cost) suffered
or incurred by Landlord as a result of a breach by Tenant of the representation
and warranty contained in this Section 9 or as a result of Tenant's failure to
pay commissions, fees or compensation due to any broker who represented Tenant,
whether or not disclosed, or as a result of any claim for any fee, commission or
similar compensation with respect to this Amendment made by any broker other
than Broker, whether or not such claim is meritorious. A real estate licensee in
New Jersey who has any ownership interest in real property is required to
disclose that interest in the lease. Scott Mertz, a licensed New Jersey real
estate broker, therefore discloses that he also has a passive minority ownership
interest in the property located at 603 Heron Drive, Logan Township, New Jersey.
 
 
 

 
  

6.            
Ratification and No Further Amendment. As modified by this Amendment, the Lease
is fully ratified, adopted and approved by the parties hereto effective as of
the Amendment Date. Except as expressly amended hereby, the Lease remains
unmodified and in full force and effect.
 
7.            
Counterparts. This Amendment may be executed in multiple counterparts each of
which shall be deemed an original but together shall constitute one and the same
instrument.
 
8.            
Signatures. Handwritten signatures to this Amendment transmitted by telecopy or
electronic transmission (for example, through use of a Portable Document Format
or "PDF" file) shall be valid and effective to bind the party so signing. The
individuals executing this Amendment in the capacities set forth in their
respective signature blocks are duly authorized on behalf of Landlord and
Tenant, as the case may be, to execute and bind Landlord and Tenant to the terms
and conditions set forth herein.
 
9.            
Agreement. If any inconsistency exists or arises between the terms and
provisions of this Amendment and the terms and provisions of the Lease, the
terms and provisions of this Amendment shall prevail.
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the Amendment Date written above.
 
TENANT:
 
AMERICAN BIO MEDICA CORPORATION
 
By: /s/ Melissa A. Waterhouse
 
Name: Melissa A. Waterhouse
 
Title: CEO & Director
 
 
LANDLORD:
 
603-614 HERON DRIVE LLC
 
By: /s/ Jeffrey Theobald
 
Name: Jeffrey R. Theobald
 
Title: President
 
 

 
 
EXHIBIT A
 
Base Rent during the Renewal Term
 
 
Period
 
Annual Base Rent
 
Monthly Base Rent
January 1, 2020 - December 31, 2020
 
$32,737.50
 
$2,728.13
January 1, 2021 - December 31, 2021
 
$33,719.63
 
$2,809.97
January 1, 2022 - December 31, 2022
 
$34,731.21
 
$2,894.27

 
 
 
 
 
 
 
 
 
